Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 16-20 have been withdrawn. Claims 1-15 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 04/15/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abdellaoui et al. (US 2008/0057091 A1).
Abdellaoui et al. teach a moisturizing and anti-wrinkle cosmetic composition comprising a combination of one hyaluronic acid (HA) fraction having an average molecular weight (MW) in the range of 8-100 kDa and another HA fraction having an average MW in the range of 500-1,100 kDa (abstract and claim 1), actives such as peptide drugs including human growth hormone (polymeric peptide) (paragraph 55) and exemplified a composition comprising 72.25% by weight of water and 0.1% by weight of HA 50 (53 kDa) and a composition comprising 72.25% by weight of water and 0.1% by weight of HA 300 (320 kDa) (paragraph 65-68), i.e., both HMW HA and LMW HA being 0.36% dry weight (0.1%/ (100%-72.75%) = 0.36%) and thus 1:1 HMW HA to LMW HA weight ratio and total of 0.62% dry weight of HA;
wherein the HA fractions can be lyophilized (paragraph 36) and crosslinked with divinyl sulfone (paragraph 47 and claim 10) and 
wherein a single composition exhibiting both moisturization and anti-wrinkle properties are highly desirable with high MW fractions of HA (HMW HA) having an average MW of about 1 to about 1.5 MDa for providing excellent moisturizing properties in cosmetic compositions such as lotions and creams and very low MW fractions of HA (LMW HA) have been reported to exhibit anti-wrinkle properties due to the ability of these fractions to penetrate the skin barrier (paragraph 11-13).
Abdellaoui et al. do not specify the combination being the crosslinked HMW HA and LMW HA.
This deficiency is cured by the rationale that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.
According to Abdellaoui et al.’s teachings of a combination of HMW HA and LMW HA with HA being crosslinked and not crosslinked, there are 4 different combinations: HMW HA and LMW HA, crosslinked HMW HA and crosslinked LMW HA, crosslinked HMW HA and LMW HA, and HMW HA and crosslinked LMW HA. Thus pick crosslinked HMW HA out of crosslinked HMW HA and HMW HA and pick LMW HA out of LMW HA and crosslinked LMW HA as one of the 4 embodiments taught by Abdellaoui et al. would have obvious, to arrive the claimed combination “yielding no more than one would expect from such an arrangement”. Please refer to MPEP 2143.I A: 
…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 	
Abdellaoui et al. do not specify the exact same MW of HMW HA and LMW HA in claim 4.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, HMW HA having an average MW of about 1 to about 1.5 MDa taught by Abdellaoui et al. provides excellent moisturizing properties and LMW HA taught by Abdellaoui et al. penetrates the skin barrier (thus has anti-wrinkle properties) while HMW HA the instant claimed composition is for moisturizing effect and LMW HA the instant claimed composition permeates the skin to provide an effect upon skin collagen and HA synthesis (last paragraph on page 5), i.e., same properties.

Response to Applicants’ arguments:
Applicants argue that Abdellaoui et al. do not teach any specific examples comprising two Has with different MWs. 
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Abdellaoui et al. teach a composition comprising a combination of one hyaluronic acid (HA) fraction having an average molecular weight (MW) in the range of 8-100 kDa and another HA fraction having an average MW in the range of 500-1,100 kDa (abstract and claim 1), 
and exemplified a composition comprising 0.1% by weight of HA 50 (53 kDa) (0.36% dry weight) and a composition comprising 0.1% by weight of HA 300 (320 kDa) (paragraph 65-68) (0.36% dry weight);
wherein a single composition exhibiting both moisturization and anti-wrinkle properties are highly desirable with high MW fractions of HA (HMW HA) having an average MW of about 1 to about 1.5 MDa for providing excellent moisturizing properties in cosmetic compositions such as lotions and creams and very low MW fractions of HA (LMW HA) have been reported to exhibit anti-wrinkle properties.
Thus Abdellaoui et al. provide sufficient teaching and motivation for compositions comprising two Has with different MWs. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989)

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1-4, 6-13, and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Abdellaoui et al. (US 2008/0057091 A1) in view of Pinsky (US 2007/0077292 A1).
The teachings of Abdellaoui et al.  are discussed above and applied in the same manner.
Abdellaoui et al. do not specify the same crosslinking agent and the composition forming gel after being mixed with cosmetic carrier.
This deficiency is cured by Pinsky who teach both divinyl sulfone and DBDE being suitable crosslinking agents for HA and crosslinked HA forming gel (paragraph 62 and 63) in skin care composition (paragraph 31).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Abdellaoui et al. and Pinsky to replace divinyl sulfone HA crosslinking agent taught by Abdellaoui et al. with DBDE. Both divinyl sulfone and DBDE being suitable crosslinking agents for HA was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing divinyl sulfone HA crosslinking agent taught by Abdellaoui et al. with DBDE flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
	
Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 1-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Abdellaoui et al. (US 2008/0057091 A1) and Pinsky (US 2007/0077292 A1) in view of Sanchez Barreiro et al. (US 2011/0256059 A1).
The teachings of Abdellaoui et al. and Pinsky are discussed above and applied in the same manner.
Abdellaoui et al. do not specify the particle size of lyophilized crosslinked HMW HA in claims 5 and 14.
This deficiency is cured by Barreiro et al. who teach the lyophilized crosslinked HMW HA in cosmetic composition having particle size of 472±20 nm (paragraph 60, 108, 123, 162), i.e., <200 μm.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Abdellaoui et al. and Sanchez Barreiro et al. to specify the lyophilized crosslinked HMW HA taught by Abdellaoui et al. having a particle size of <200 μm. Lyophilized crosslinked HMW HA having a particle size of <200 μm was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612